Citation Nr: 9917314	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-32 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. .Entitlement to service connection for a left shoulder 
disability, to include arthritis, claimed as secondary to 
service-connected fracture of right elbow (major) with 
traumatic arthritis.

2.  Whether the veteran timely appealed the denial of an 
increased rating for residuals of a fracture of the right 
(major) elbow, currently evaluated as 40% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claims on 
appeal.  The veteran who had active service from January 1942 
to October 1945, appealed that decision to the BVA and the 
case was referred to the Board for appellate review. 

The issue of entitlement to an evaluation in excess of 40 
percent for fracture of the right elbow (major) with 
traumatic arthritis, is addressed in the REMAND portion of 
this decision.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
a left shoulder disability, to include arthritis, claimed as 
secondary to service-connected fracture of right elbow 
(major) with traumatic arthritis, is not supported by 
cognizable evidence showing that such a claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a left shoulder disability, to include arthritis, claimed as 
secondary to service-connected fracture of right elbow 
(major) with traumatic arthritis, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his left shoulder disability, to 
include arthritis is secondary to his service-connected right 
elbow disability.  Service medical records noted no 
complaints of or treatment for a left shoulder disability, 
and the veteran's separation examination report noted no 
musculoskeletal disorder other than his right elbow disorder.  
In March 1946, service connection was granted for residuals 
of a fractured right elbow.  A VA examination report in 
October 1949 made no mention of any left shoulder disorder.

VA treatment records from March 1991 to April 1997 noted that 
the veteran complained that "everything just hurts."  He 
was determined to have degenerative joint disease of multiple 
joints, particularly in the lower extremities.  A June 1997 
VA examination report indicated that the veteran complained 
of severe and chronic pain due to arthritis.  The pain was 
worse in his service-connected right elbow, but he also was 
noted to have arthritis "in other regions of his body."  
The examiner reported that the veteran was not claiming 
service connection for a shoulder condition secondary to his 
service-connected right elbow.  The examiner's diagnosis was 
marked osteoarthritis of the right elbow with considerable 
limitation in range of motion and chronic pain.  

At his personal hearing in April 1998, the veteran testified 
that his physicians had told him that due to "overuse of the 
left shoulder to compensate for the right," he had developed 
arthritis in the left shoulder.  VA outpatient treatment 
records from December 1997 to November 1998 showed ongoing 
treatment for pervasive osteoarthritis of the joints, 
including marked osteoarthritis with marked narrowing of the 
left acromioclavicular joint space.  The left shoulder had 
decreased range of motion, with weakness and pain.  The 
assessment was degenerative joint disease, left shoulder, 
probable rotator cuff pathology.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Regulations further provide that 
service connection shall be granted for any disability which 
is proximately due to, the result of, or for the degree of 
aggravation caused by a service connected disease or injury.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7Vet. App. 439, 448 
(1995).

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

While the veteran has presented competent evidence of a 
current left shoulder disorder, there is no competent 
evidence of a nexus between his degenerative joint disease of 
the left shoulder, and either service, or a service-connected 
disorder.  The only evidence presented by the veteran that 
tends to show a connection between either service or his 
service-connected right elbow disability, and his current 
left shoulder disorder, are his own statements.  However, as 
a layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The evidence now of record fails to show that a left shoulder 
disorder is related to service, or to a service-connected 
disability.  Thus, this claim may not be considered well 
grounded.  38 U.S.C.A. § 5107(a).  Since the claim is not 
well grounded, it must be denied.  See Edenfield v. Brown, 8 
Vet. App. 384, 390; (1995).  


ORDER

Entitlement to service connection for a left shoulder 
disability, to include arthritis, claimed as secondary to 
service-connected fracture of right elbow (major) with 
traumatic arthritis, is denied.


REMAND

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement (NOD) 
and a formal appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by an NOD and 
completed by substantive appeal after a statement of the case 
(SOC) is furnished.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.200 (1998).

After an appellant receives the SOC, the appellant must file 
a formal appeal within sixty days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.302(b) (1998); see Rowell v. Principi, 
4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 
542, 546 (1992) (where claimant did not perfect appeal by 
timely filing substantive appeal, RO rating decision became 
final).  By regulation, this formal appeal must consist of 
either "a properly completed VA Form 1-9 . . . or 
correspondence containing the necessary information."  38 
C.F.R. § 20.202 (1998). The formal appeal permits the 
appellant to consider the reasons for an adverse RO 
determination, as explained in the SOC, and to formulate and 
present specific arguments relating to errors of fact or law 
made by the RO.  38 U.S.C.A. § 7105(d)(3); Roy, 5 Vet. App. 
at 555.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3) (West 1991).  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the Substantive 
appeal.  38 C.F.R. § 20.303 (1998).

By correspondence dated on August 14, 1997, the RO informed 
the veteran that his claims of entitlement to an evaluation 
in excess of 40 percent for a fracture of the right elbow 
(major) with traumatic arthritis, and entitlement to service 
connection for a left shoulder disability, had both been 
denied.  In September 1997, the veteran submitted a NOD 
specifically addressing only the issue of service connection 
for the left shoulder disorder.  The issue of entitlement to 
an increased evaluation for his service-connected right elbow 
disability was not mentioned by the veteran.  

At his personal hearing in April 1998, the veteran was 
informed that he had not filed a NOD to the issue of 
entitlement to an increased evaluation for a right elbow 
disability, and further, that the transcript of the hearing 
testimony was being accepted as constituting his NOD to the 
denial of an increased evaluation.  An April 1998 
supplemental statement of the case notified the veteran that 
he had not yet filed a substantive appeal to this issue, and 
that he had until August 14, 1998 to do so.  

Absent a timely, signed substantive appeal, the Board cannot 
exercise jurisdiction over the claim for an increased 
evaluation.  Accordingly, as "jurisdiction does indeed 
matter and it is not 'harmless' when the VA during the claims 
adjudication process fails to address threshold issues," 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993); the Board 
currently is unable to exercise jurisdiction over the issue 
of entitlement to an evaluation in excess of 40 percent for 
fracture of the right elbow (major) with traumatic arthritis.  
However, because "[a] jurisdictional matter may be raised at 
any stage" of a proceeding, AB v. Brown, 6 Vet. App. 35, 37 
(1995) quoting Phillips v. General Servs Admin., 924 F.2d 
1577, 1579 (Fed.Cir. 1991), to dismiss the claim now would 
deprive the veteran of the opportunity to address the issue 
of the timeliness of his substantive appeal.  See Marsh v. 
West, 11 Vet. App. 468, 471-72 (1998).  

Accordingly, the appeal is REMANDED to the RO for the 
following:

1.  The RO should adjudicate the issue of 
whether the appellant has submitted a 
timely substantive appeal of the August 
1997 decision which denied entitlement to 
an evaluation in excess of 40 percent for 
fracture of the right elbow (major) with 
traumatic arthritis.  If the decision is 
adverse to the appellant, he and his 
representative should be notified of the 
decision and of his appellate rights.  If 
a notice of disagreement is received, and 
a substantive appeal following the 
issuance of a statement of the case, the 
appeal should be returned to the Board.

2.  If the decision regarding timeliness 
of a substantive appeal is not adverse to 
the appellant, any additional indicated 
development should be undertaken.  A 
supplemental statement of the case should 
be issued to the appellant and his 
representative that considers all the 
evidence of record.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no 
conclusion, either legal or factual, as to the ultimate 
outcome warranted.  No action is required of the appellant 
unless he is otherwise notified.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals


 

